DLD-132                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 11-4543
                                   ___________

                          MISS GLORIA E. SCARNATI

                                         v.

      PA OFFICE OF INSPECTOR GENERAL; DONALD L. PATTERSON

                        Miss Gloria Scarnati, Appellant
                   ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                         (D.C. Civil No. 2:11-cv-01143)
                  District Judge: Honorable Arthur J. Schwab
                  ____________________________________

               Submitted for Possible Summary Action Pursuant to
                    Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 8, 2012

           Before: AMBRO, JORDAN and VANASKIE, Circuit Judges


                         (Opinion filed: March 13, 2012)
                                   _________

                                    OPINION
                                    _________

PER CURIAM

    Gloria Scarnati, proceeding pro se, appeals from the District Court’s order

                                         1
dismissing her civil rights complaint. For the reasons that follow, we will summarily

affirm.

                                                I.

          In September 2011, Scarnati initiated this action by filing a complaint in the

District Court against the Pennsylvania Office of Inspector General (“OIG”) and Donald

L. Patterson, former Director of OIG (hereinafter collectively referred to as

“Defendants”). The complaint alleged that Defendants had violated Scarnati’s Fourth

and Fourteenth Amendment rights when (1) an OIG agent left his business card at her

door “in plain sight for anyone who walked by to see,” and (2) Defendants failed to serve

a copy of a complaint that “may have been filed” against her. (Compl. 1.) In light of

these alleged violations, Scarnati “demand[ed] judgment against the defendants in the

amount of $200,000.00 or in the interim that she be given a signed letter of apology from

the current Director [of OIG] along with the entire original file concerning this incident

for disposal.” (Id. at 3.)

          On November 18, 2011, Defendants moved to dismiss the complaint pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Shortly thereafter, Scarnati cross-moved for

summary judgment. On December 8, 2011, the District Court granted Defendants’

motion and denied Scarnati’s motion as moot. In doing so, the court concluded that the

claims in Scarnati’s complaint were barred by the Eleventh Amendment, and that

amending her complaint would be futile. This appeal followed.


                                                2
                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

de novo review over the District Court’s dismissal of Scarnati’s complaint. See Pa. Fed’n

of Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310, 315 (3d Cir. 2002). For the reasons

articulated by the District Court, we agree with its ruling. Since this appeal does not

present a substantial question, we will summarily affirm the District Court’s judgment.

See 3d Cir. I.O.P. 10.6.




                                             3